Case 0:21-cv-61654-WPD Document 1-12 Entered on FLSD Docket 08/10/2021 Page 1 of 6

   CASE NO.:




                                EXHIBIT H




                                                          26



        www.royblack.com | 201 S. Biscayne Boulevard Suite 1300 Miami , FL 33131 | p 305.371.6421 f 305-358-2006
Case 0:21-cv-61654-WPD Document 1-12 Entered on FLSD Docket 08/10/2021 Page 2 of 6
Case 0:21-cv-61654-WPD Document 1-12 Entered on FLSD Docket 08/10/2021 Page 3 of 6
Case 0:21-cv-61654-WPD Document 1-12 Entered on FLSD Docket 08/10/2021 Page 4 of 6
Case 0:21-cv-61654-WPD Document 1-12 Entered on FLSD Docket 08/10/2021 Page 5 of 6
Case 0:21-cv-61654-WPD Document 1-12 Entered on FLSD Docket 08/10/2021 Page 6 of 6
